Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of July 2, 2018 by and between Allegro Merger Corp.
(the “Company”) and Continental Stock Transfer & Trust Company (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-225270
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Cantor Fitzgerald & Co. (“Cantor Fitzgerald”) is acting as the
representative of the underwriters in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $130,000,000 of the
gross proceeds of the IPO and a private placement taking place simultaneously
therewith ($149,500,000 if the underwriters’ over-allotment option is exercised
in full) will be delivered to the Trustee to be deposited and held in a trust
account for the benefit of the Company and the holders of the Company’s common
stock, par value $.0001 per share (“Common Stock”) issued in the IPO as
hereinafter provided (the proceeds to be delivered to the Trustee will be
referred to herein as the “Property”; the stockholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Stockholders,” and the Public Stockholders and the Company will be referred to
together as the “Beneficiaries”);

 

WHEREAS, a portion of the Property equal to $4,550,000 (or $5,622,500 if the
over-allotment option is exercised in full) is attributable to deferred
underwriting discounts and commissions that will be payable by the Company to
Cantor Fitzgerald upon the consummation of the Business Combination (as defined
below) (the “Deferred Underwriting Fee”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JPMorgan Chase Bank NA in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

 

 

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 180 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) of Rule 2a-7 promulgated under the Investment
Company Act, which invest only in direct U.S. government treasury obligations;
it being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder and the
Trustee may earn bank credits or other consideration during such periods;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and Cantor Fitzgerald of all communications received by
it with respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as, and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account; and

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit C, signed on behalf of the Company, affirmed by counsel for
the Company and, in the case of a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A, acknowledged and agreed to by
Cantor Fitzgerald, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
date set forth in the Company’s Amended and Restated Certificate of
Incorporation, as the same may be amended from time to time (“Last Date”), the
Trust Account shall be liquidated in accordance with the procedures set forth in
the Termination Letter attached as Exhibit C hereto and distributed to the
Public Stockholders as of the Last Date. The provisions of this Section 1(i) may
not be modified, amended or deleted under any circumstances.

 

(j) Upon receipt of a letter (an “Amendment Notification Letter”) in the form of
Exhibit B, signed on behalf of the Company, distribute to Public Stockholders
who exercised their conversion rights in connection with an amendment to Article
Sixth of the Company’s amended and restated certificate of incorporation (an
“Amendment”) an amount equal to the pro rata share of the Property relating to
the Common Stock for which such Public Stockholders have exercised conversion
rights in connection with such Amendment. The provisions of this Section 1(j)
may not be modified, amended or deleted under any circumstances.

 

 2 

 

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or franchise tax
obligation owed by the Company.

 

(b) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit E, the
Trustee shall distribute to the Company the amount of interest income earned on
the Property and requested by the Company to cover expenses related to the
Company’s working capital requirements; provided, however, that the aggregate
amount of all such distributions in any year shall not exceed $125,000 and the
Company will not be allowed to withdraw interest income earned on the trust
account unless there are sufficient funds available to pay the Company’s tax
obligations on such interest income or otherwise then due at that time.

 

(c) The limited distributions referred to in Sections 2(a) and 2(b) above shall
be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Sections 1(i) and 1(j) hereof.

 

(d) The Company shall provide Cantor Fitzgerald with a copy of any Termination
Letter, Amendment Notification Letter and/or any other correspondence that it
issues to the Trustee with respect to any proposed withdrawal from the Trust
Account promptly after such issuance.

 

3. Agreements and Covenants of the Company. The Company hereby agrees and
covenants as follows:

 

(a) The Company shall give all instructions to the Trustee hereunder in writing,
signed by any of the Company’s authorized officers. In addition, except with
respect to its duties under Sections 1(i), 1(j), 2(a) and 2(b) above, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing.

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, the
Company shall hold the Trustee harmless and indemnify the Trustee from and
against any and all expenses, including reasonable counsel fees and
disbursements, or losses suffered by the Trustee in connection with any claim,
potential claim, action, suit, or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct (each an “Indemnity Claim”). Promptly after the receipt by
the Trustee of notice of an Indemnity Claim it shall notify the Company in
writing of such Indemnity Claim. The Trustee shall have the right to conduct and
manage the defense against such Indemnity Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld. The Trustee may not
agree to settle any Indemnity Claim without the prior written consent of the
Company, which consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel.

 

 3 

 

 

(c) The Company shall pay the Trustee an initial acceptance fee, an annual fee,
and a transaction processing fee for each disbursement made pursuant to Sections
2(a) and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Section 1(i) solely in connection with the
consummation of a Business Combination and Section 2(b). The Company shall pay
the Trustee the initial acceptance fee and first year’s fee at the consummation
of the IPO and thereafter on the anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, the Company shall provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Business Combination; and

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement.

 

(f) If the Company seeks to amend any provisions of its amended and restated
certificate of incorporation relating to stockholders’ rights or pre-Business
Combination activity (including the time within which the Company has to
complete a Business Combination) (in each case, an “Amendment”), the Company
will provide the Trustee with a letter (an “Amendment Notification Letter”) in
the form of Exhibit B providing instructions for the distribution of funds to
Public Stockholders who exercise their conversion option in connection with such
Amendment.

 

(g) Within four (4) business days after Cantor Fitzgerald exercises the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Underwriting Fee, which shall in no event be less
than $4,550,000.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in, or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

 4 

 

 

(c) Change the investment of any Property, other than in compliance with Section
1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion, or advice of
counsel (including counsel chosen by the Trustee), statement, instrument,
report, or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any business combination consummated by
the Company or any other action taken by it is as contemplated by the
Registration Statement; and

 

(h) File local, state, and/or Federal tax returns or information returns with
any taxing authority on behalf of the Trust Account or deliver payee statements
to the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property.

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof).

 

(j) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein.

 

 5 

 

 

(k) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(j), 2(a) or 2(b) above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest, or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 3(b) or 3(c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit the Trustee shall be immune
from any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b) and
Section 5.

 

7. Miscellaneous.

 

(a) The Company and the Trustee will each restrict access to confidential
information relating to funds being transferred to or from the Trust Account to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank, or intermediary bank.
The Trustee shall not be liable for any loss, liability, or expense resulting
from any error in the information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

 6 

 

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment, or modification may be made without the prior written consent of
Cantor Fitzgerald. As to any claim, cross-claim, or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr.

Email: fwolf@continentalstock.com

 

if to the Company, to:

 

Allegro Merger Corp.

777 Third Avenue, 37th Floor

New York, New York 10017

Attn: Eric. S. Rosenfeld, Chairman and Chief Executive Officer

Email: erosenfeld@crescendopartners.com

Fax No.: (212) 319-0760

 

in either case with a copy to:

 

Cantor Fitzgerald & Company

499 Park Avenue

New York, New York 10022

Attn: ________________

Email:

Fax No.: (___) ___-____

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledge that Cantor
Fitzgerald is a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee         By: /s/ Francis
Wolf, Jr.   Name: Francis Wolf, Jr.   Title:  Vice President         ALLEGRO
MERGER CORP.         By: /s/ Eric S. Rosenfeld   Name: Eric S. Rosenfeld  
Tittle: Chief Executive Officer



 

 8 

 

 

SCHEDULE A

 

Fee Item   Time and method of payment   Amount Initial acceptance fee   Initial
closing of IPO by wire transfer   $3,500 Annual fee   First year, initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check   $10,000 Transaction processing fee
for disbursements to Company under Section 2   Deduction by Trustee from
accumulated income following disbursement made to Company under Section 2   $250
Paying Agent services as required pursuant to section 1(i)   Billed to Company
upon delivery of service pursuant to section 1(i)  

 

Prevailing rates

 

 

 9 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re: Trust Account No. _____________ - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of that certain Investment Management Trust Agreement
between Allegro Merger Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of July 2, 2018 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
__________________ (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [insert date]. The Company
shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on __________ and to transfer the
proceeds to the above-referenced account at to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated
(“Counsel Letter”) and (ii) the Company shall deliver to you (a) [an affidavit]
[a certificate] of __________________, which verifies the vote of the Company’s
stockholders in connection with the Business Combination if a vote is held and
(b) joint written instructions from it and Cantor Fitzgerald & Co. with respect
to the transfer of the funds held in the Trust Account, including payment of the
Deferred Underwriting Fee from the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Counsel Letter and the Instruction Letter,
in accordance with the terms of the Instruction Letter. In the event that
certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

 10 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,         ALLEGRO MERGER CORP.         By:            

 

AGREED TO AND   ACKNOWLEDGED BY       CANTOR FITZGERALD & CO.         By:
                   Name:     Title:  

 

 11 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven Nelson and Francis E. Wolf, Jr.

 

Re: Trust Account No. ______________ - Amendment Notification Letter

 

Gentlemen:

 

Reference is made to that certain Investment Management Trust Agreement between
Allegro Merger Corp. (“Company”) and Continental Stock Transfer & Trust Company,
dated as of July 2, 2018 (“Trust Agreement”). Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account on [ ] and to transfer $_____ of the proceeds of the Trust
to the Trust account at J.P. Morgan Chase Bank, N.A. for distribution to the
stockholders that have requested conversion of their shares in connection with
such Amendment. The remaining funds, if any, shall be reinvested by you as
previously instructed.

 

  Very truly yours,         ALLEGRO MERGER CORP.         By:            

 

cc: Cantor Fitzgerald & Co.

 

 12 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. __________________ - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of that certain Investment Management Trust Agreement
between Allegro Merger Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of July 2, 2018 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO. Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on ______________ and to transfer
the total proceeds to the trust operating account at J.P. Morgan Chase Bank,
N.A. to await distribution to the Public Stockholders. The Company has selected
____________, 20__ as the record date for the purpose of determining the Public
Stockholders entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the trust operating account. You agree to be the
Paying Agent of record and in your separate capacity as Paying Agent, to
distribute said funds directly to the Public Stockholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company. Upon the distribution of all the funds in the
Trust Account, your obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,         ALLEGRO MERGER CORP.         By:            

 

cc: Cantor Fitzgerald & Co.

 

 13 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. _________________- Interest Withdrawal for Tax Payment

 

Gentlemen:

 

Pursuant to Section 2(a) of that certain Investment Management Trust Agreement
between Allegro Merger Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of July 2, 2018 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  ALLEGRO MERGER CORP.         By:            

 

cc: Cantor Fitzgerald & Co.

 

 14 

 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer

& Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

 

Re: Trust Account No. _________________- Interest Withdrawal for Tax Payment

 

Gentlemen:

 

Pursuant to Section 2(b) of that certain Investment Management Trust Agreement
between Allegro Merger Corp. (“Company”) and Continental Stock Transfer & Trust
Company (“Trustee”), dated as of July 2, 2018 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof, which does not exceed, in the
aggregate with all such prior disbursements pursuant to Section 2(b), if any,
the maximum amount set forth in Section 2(b). The Company needs such funds to
pay its expenses relating to investigating and selecting a target business and
other working capital requirements. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  ALLEGRO MERGER CORP.         By:            

 

cc: Cantor Fitzgerald & Co.

 

 

15

 

